Explanations of vote
I welcome the conclusion of these bilateral agreements on the participation of Romania, Bulgaria and Turkey in the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA).
These three countries are on the list of 13 candidate countries involved in the accession process, and this kind of agreement, whereby authorisation can be given for them to take part in Community programmes and agencies, seeks to strengthen the pre-accession strategy.
Accordingly, this is one of the main ways in which to help the candidate countries implement the Community acquis more effectively because it ultimately acts as a kind of preparation process whereby these countries and their citizens might familiarise themselves with the Union's policies and working methods.
These agreements lay down conditions for participating in the EMCDDA, along lines similar to those that apply to Norway.
These agreements will certainly bring a great many benefits, and I see no problems as regards the participation arrangements, either on a technical level insofar as the countries concerned will have links to REITOX and will share data, in full compliance with Community and national rules on data protection or on a financial level, in that they will have to contribute to covering the cost of their participation. They will, moreover, be represented on the Executive Board, albeit without voting rights.
in writing. (DA) The Galileo programme is an EU programme for satellite-based radio navigation. At present, all satellite-based radio navigation is based on the well-known GPS system and a Russian system. Galileo is a civilian system, whilst the American GPS is a military one. It will also be a better system from a technical point of view, with 30 satellites providing better coverage. For the commercial service, this will mean precision to within 3 mm, whereas GPS provides precision to within approximately 2 to 3 cm. Nowadays, satellite navigation is an indispensable tool in our daily lives. It is therefore unbelievably risky for this to be dependent on the discretion of the US military. Galileo is thus entirely necessary in order to provide a secure and independent navigation system. Everyone will be able to use the basic service free of charge. The project is an expensive business, costing around DKK 30 billion, but one that Denmark could not have carried off alone. Ultimately, if we wish to be independent of the US military, it is a project that the June Movement is able to support.
The report also supports the extension of the project beyond the construction period. The June Movement is therefore voting in favour of the proposal.
I voted in favour of the excellent report by my honourable colleague Mr Pahor on the amendment of the incompatibility provisions in Rules 3 and 4 of the Rules of Procedure of the European Parliament, which deal with the verification of credentials and the duration of the mandate It is indeed only right that the administrations of the Member States should be involved in the verification of credentials, particularly in cases where a new Member of the European Parliament holds an office that may be incompatible with membership of the European Parliament.
I fully support the strategy that my friend Claude Moraes outlined in the House during the vote. Hopefully we have sent a political message to the Council without blocking the legislation.
Parliament has consistently rejected all initiatives submitted to it, when consulted about detailed issues relating to Europol.
We find ourselves in the same situation again. I therefore back the rapporteur's, Mr Morais', position that the initiative on amending Europol's staff regulations should be rejected, along with the initiative on adjusting their basic salaries.
I completely understand that Europol needs to carry out internal adjustments, but it makes no sense for Parliament to issue its opinion, because, as an intergovernmental institution, Parliament does not play a relevant role in this institution's administrative decision-making process.
We have supported a great many initiatives aimed at broadening Europol's remit and giving it operational powers, thereby enabling it to become an effective weapon in the fight against organised crime. We have also, however, emphasised the need for this process to be accompanied by measures guaranteeing democratic and legal control.
I therefore hope that the Commission will soon submit to us a proposal aimed at integrating Europol into the EU's institutional system, with the Europol Convention to be replaced by a Council decision, whereby the structure, working methods, scope of activity and missions will be subject to codecision.
I fully support the approach to this report outlined by my friend Claude Moraes during the vote in the House. We will hopefully send an important political signal to Council without blocking the legislation.
in writing. - (FR) Although some members of the Contact Group are doing everything in their power to reach an agreement within the prescribed time frame, in other words by the end of this year, the status of Kosovo has not yet been established.
I am well aware that the partition of Kosovo is not on the negotiating agenda and that the international community pours scorn on the constitution that Serbia has just adopted, which grants extensive autonomy to the province of Kosovo, rightly regarded by Serbs as the cradle of their country. I am also well aware that these negotiations are a masquerade and that the aim is to impose the secession of Kosovo.
Be that as it may, the report offered to us today seems to regard the independence of Kosovo as signed, sealed and delivered, because the aid it proposes is nothing short of a conventional donation to a country outside the EU. The few amendments relating to respect for human rights are nothing but a token gesture; the persecution of Serbian minorities under the indifferent eye of the multinational forces is a reality that surely warrants the utmost caution.
We do not feel obliged to condone this situation.
(IT) Mr President, ladies and gentlemen, I am used to seeing MEPs leave the Chamber when I begin to speak. I would like to thank those of you who have stayed to listen to this important statement on the report on the establishment of the Fundamental Rights Agency.
I have voted for referral back to committee, but I would like to say on this subject that fundamental rights include that of pensioners to collect a pension. The socialist-communist government, currently in power in Italy and led by President Prodi, is cutting the pensions of 500 000 Italian citizens who have worked abroad, in Switzerland, by two thirds of the sum that they are currently receiving. It is as if we were to receive an allowance of one third of that received up to now.
This is no way to treat pensioners, who have the right to live and to be able to count on a secure pension. What security have those who have found, at the beginning of the year, that their pension has been cut by a whole 66%? Shame on the Prodi centre-left government in Italy.
Mr President, the interpretation of my speech in Finnish yesterday was misleading and, in some parts, even contradictory to the original message. I find it very regrettable, especially because I had sent my speech in advance. It is a pity that even during the Finnish Presidency these kinds of mistakes take place. As much as we love to speak our own mother tongue and we are proud of it, these kinds of mistakes do not leave us much choice.
Therefore I would ask my colleagues to read my original arguments on the requested closure of certain units in the Kozloduy nuclear power plant in Bulgaria when the final and accurate translation is available.
Thank you very much, Mrs Korhola. You are right: the full multilingualism that we practice in this House often causes us problems, but please believe me that the services do what they can.
Given the number of languages and technical difficulties we face, despite the fact that certain problems may arise such as the one you have mentioned, on the whole I believe that this Parliament offers an example to the world in terms of respecting multilingualism.
in writing. - (FR) If there is one area in which Brussels is highly productive, it is surely that of creating agencies: defence, anti-drug, maritime, road and air safety, energy, reconstruction, etc., etc.
Today it is the turn of the European Union's fundamental rights. Is this agency merely Europe's umpteenth smart gadget, or is it the key to the proper functioning of the democracies in the Union? According to this report, 'Fundamental rights should be at the heart of all EU policies and measures so that Europe is indeed referred to as a symbol of fundamental rights'. Magnificent! Superb! The only snag is that things look rather different in the real world.
Today in the Kingdom of Belgium, a veritable banana oligarchy, an opposition leader was sentenced to ten years of ineligibility for public office simply because of his views. Similarly, Jean-Marie Le Pen was bitterly condemned in France for having expressed a moderate view, very widely endorsed by the French people, on the consequences of a massive influx of Muslim immigrants. In Britain this month, proceedings were initiated against Mr Nick Griffin, also for having expressed his views, following provocation unworthy of a BBC journalist.
One cannot fail to conclude that freedom of expression and freedom of opinion are being ever more frequently threatened and flouted and are giving way to self-censorship and intellectual terrorism.
in writing. (SV) 'In view of the actually suspended constitution-making process of the European Union (EU), the rapporteur considers that it is the right moment for Europe to flag the protection and promotion of fundamental human rights.'
This is how the rapporteur chooses to justify the need for a new agency to monitor rights. Since 1953, this function has been performed at the highest level by the well-respected European Court of Human Rights, to which many more states are party than there are EU Member States, and the process has been highly successful.
The apparent aim of this report is to set up an agency to monitor fundamental human rights entirely because the Constitution has not been adopted. This is a quite remarkable idea and shows once again the EU's tireless yearning to become a supranational power that controls everything in every field without paying any heed to the existence of inter-state treaties and agreements or the national right of self-determination.
The June List has nonetheless voted in favour of a series of amendments relating to democratic scrutiny of the Agency's activities and a fair gender distribution amongst its members. We have also voted in favour of children's rights having a prominent place in the activities of the Agency, should the proposal go through.
The June List rejects the report overall.
I welcome this legislation, which concerns the transformation of the European Union Monitoring Centre on Racism and Xenophobia into a fully fledged Agency for Fundamental Rights.
The aim is to have an independent body which monitors in a continuous and systematic manner the conformity of national and European laws against established international Human Rights norms. The Fundamental Rights Agency will in turn be able to draft reports and opinions for the EU institutions and provide guidance and opinions. Member States and EU institutions will not be bound by its findings.
in writing. - (FR) I believe it is important to create an Agency for Fundamental Rights that is both independent and accountable. It is necessary to strike a balance between these two requirements while bearing in mind that the main objective is to devise a functional and effective body.
If that objective is to be achieved, active cooperation among the three European institutions will be indispensable. It is, first and foremost, a matter of reaching a political consensus. The Council, however, has let it be known that it does not wish the powers of the European Union Agency for Fundamental Rights to be extended to the third pillar, in other words to intergovernmental cooperation in the fields of policing, justice, immigration and anti-terrorist activities. The Netherlands has even announced that it will use its veto to prevent the agency from starting its work on 1 January 2007 because it would duplicate the efforts of the Council of Europe.
For this reason, while I voted in favour of the whole package of amendments to Mrs Gál's report, I nevertheless came down in favour of deferring the final vote to let the Council reconsider its position.
in writing. - (FR) According to this report, 'the Fundamental Rights Agency could be a proper body providing a regular overview on the enforcement of human rights'.
Accordingly, one case that the future agency will certainly have to examine is the current wave of attacks on freedom of expression in Europe.
Sadly, there is no shortage of examples: from the caricatures of Mohammed published in a Danish newspaper, which provoked the murder of priests in Turkey, violent demonstrations and the burning of churches, to the lecture delivered by Pope Benedict XVI which a Turkish Muslim leader denounced as reflecting 'hatred and enmity' and, more recently, to the ordeal of French philosopher Robert Redeker, who has been subjected to death threats and forced to change addresses on a daily basis because of an article on the Koran which was deemed to be hostile and offensive to the Prophet, to Islam and to Muslims.
Self-censorship, threats and aggression are becoming ever more widespread at the expense of freedom of expression and opinion, which are now probably the most endangered freedoms in Europe.
Accordingly, if the first task of this future agency is to defend these freedoms effectively and to condemn violations of them, we are in favour of it. If it is not, the agency will just be yet another worthless and costly talking shop.
- (IT) Mr President, ladies and gentlemen, I have voted against the resolution on the future of patents, because I believe that the European Parliament should have sent a clear message, calling for Community rules in the field of European patents. The middle way envisaged by the Commission consists of adding some European elements to a system that is however, and will remain, essentially intergovernmental.
The European Patent Office has already demonstrated its own ability to do damage in the field of software patentability. I hope that the Commission, instead of exploring the hybrid path that they are proposing to us, will want to return with courage to the idea of the Community patent, even against the trend for renationalisation, which is by now prevalent in all sectors of the European Union.
Although the Council common position on a proposal for a directive on the patentability of computer-implemented inventions was rejected in the European Parliament by a resounding majority (648 votes) in July 2005, the Commission relaunched the debate in January on the future of the patenting system in the EU. In so doing, it side-stepped the outcome of this vote, which was the result of a mass protest.
The nub of the issue is the attempt to set up a European patent litigation organisation and a European patents court, whose decisions would override those of the national courts of each Member State. This court would remain under the control of the national representatives on the Board of the European Patent Office (EPO), who would moreover be responsible for appointing judges. In recent years, the EPO has issued hundreds of patents, for example on software, that some countries have deemed invalid. With the loss of sovereignty, the national courts would not be able to issue rulings against patents.
As regards the resolution adopted today, which we voted against, we wish to reiterate our opposition to the idea of issuing patents on ideas and knowledge and to that of putting up barriers to intellectual freedom, technological innovation and the very competitiveness of the European economy.
in writing. (DE) Since this House, in Article 1, is merely urging the Commission to explore various possibilities, it follows that decisions have not yet been taken as to which solutions should be chosen. In the interests of completeness, then, measures should also be analysed that do not enjoy the approval of all sides.
(IT) Mr President, ladies and gentlemen, I have voted in favour of the Jeggle report, in a convinced and reasoned manner, because I am of the opinion that it is one of the initiatives that will take forward the debate on the subject of research on animals, that is to say on limiting research on live animals as much as possible. I believe that we must seize every opportunity in this regard, as we have done in relation to the initiative in question. I am aware of the fact that the legal basis for other sectors is not the most self-evident. Nevertheless, I feel that we have taken a step forward, and I hope that others will follow in this direction.
in writing. (SV) We voted against Mrs Jeggle's own-initiative report as a whole, because, in many areas, it counteracts the EU's efforts to strengthen animal protection. We are unable to support the idea that the EU should postpone the introduction of better animal protection until our trading partners within the WTO do likewise. This would seriously slow down progress in this area.
In addition, we also reject the introduction of trade barriers against third countries with animal protection standards less rigorous than those of the EU. To do so would be to risk hitting developing countries that are dependent on agricultural exports to the EU.
We would still like to stress, however, that we are positively disposed towards the Commission's Action Plan on the Protection and Welfare of Animals. We also welcome those parts of the report that propose further progress in a number of areas that are of importance to the protection of animals.
I voted in favour of the first part of paragraph 71 of the Jeggle report, for the following reasons.
1. Bullfighting is a centuries-old tradition that is rooted in various regions of different EU Member States. Its characteristics vary according to the country; in Portugal, for example, killing the bull was first prohibited in 1836.
2. Bullfighting is responsible for the existence of the fighting bull, and, without it, this species would have become extinct a long time ago, given that rearing these animals has no economic value in terms of producing meat or milk;
3. This does not mean that the spectacle of the bullfight and the tradition associated with it should not evolve and adapt to the moral values of the time. The current trend is to be on hand as quickly as possible to ensure that animals do not continue to suffer physically. There are prestigious sports that have evolved from violent practices. One example is fencing in which, nowadays, the participants are not physical harmed. In bullfighting, the iron spike could easily be replaced by an electronic stick which, when it came into contact with the animal, could produce the same effect in terms of spectacle.
4. Paragraph No 71 of the report, by simplistically proposing an end to bullfighting ...
(Explanation of vote abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
Although animal protection and welfare are important - not least because of the correlation between the quality of human life, on the one hand, and food safety and the quality of products of animal origin on the other - specific traditions and cultures must also be taken into account.
We support a number of ideas in the report. For example, the protection of animals is an expression of humanity; the scope of European policy should be extended beyond the welfare of farm animals; account must be taken of the EU's specific regional and environmental characteristics; and a transversal animal protection policy should be promoted, covering legislation, vocational training, financial support and scientific research.
We would also like to highlight, on the positive side, the reference to the need to take account of the size of farms and the additional costs involved in animal protection. Farmers, in particular those on small and medium-sized holdings and those involved in traditional farming, should be compensated for financial losses incurred in implementing animal welfare measures.
As regards bullfighting, we do not accept the rapporteur's position, given that it is wrong to apply a broad brush approach to everything. For example, it is wrong to treat rope bullfighting in the Azores in the same way as bullfighting in which the bull dies, although the latter must also be understood in the context of local cultures and traditions, which can develop new practices.
in writing. - (FR) I abstained in the final vote on this report because the European Parliament, as is its wont, has translated its honourable intentions into an avalanche of unenforceable rules and regulations. Who can check the time that cows spend grazing in pastures? Who can verify the actual age of a piglet prior to castration? The road to hell is paved with good intentions!
I voted in favour of the amendment by the Group of the European People's Party (Christian Democrats) and European Democrats providing for the removal of the word 'bull' from paragraph 71 of the Jeggle report.
I voted this way because the fighting bull must not be allowed to die out, and its existence is safeguarded by the institution of the bullfight.
Having said that, I am repulsed by the spectacle of the bullfight as it is currently practised in Portugal and in other EU Member States. Under the cloak of the flimsy pretext of 'tradition', this spectacle trivialises the suffering of the animals in the guise of public entertainment.
Like other aspects of daily life in our societies, bullfighting also has to evolve and to rid itself of the barbarism that it has inherited and that still marks it out. No aspect of public life should be immune to progress and to the evolution of people's sensibilities.
This resolution should accordingly act as a warning to those who reject any kind of change in bullfighting. It is vital that this activity change as soon as possible so that it no longer depends crucially on animal suffering. Otherwise, my country, Portugal, together with the EU, will have to take drastic measures.
The way in which a society treats animals reveals more than just its attitude to the animals themselves; it reveals that society's level of civilisation, humanity and progress.
in writing. (SV) We believe that the implementation of a policy within the EU designed to ensure the protection and welfare of animals is most certainly one of the responsibilities of a union of fundamental values.
I therefore concur, in the main, with the report, and I am voting in favour of it overall. However, I do not support the ideas, put forward in the explanatory statement of the report, of creating an EU centre or laboratory for the protection and welfare of animals. It is for the Member States to ensure that they implement an animal protection policy in accordance with the general strategy for animal protection agreed at EU level.
in writing. (SV) We welcome the Commission's proposal for an Action Plan on the Protection and Welfare of Animals 2006-2010. There is a great need to make practical improvements to the conditions in which animals live, and the Commission's proposal contains many important proposals. Unfortunately, we have been forced to note that Mrs Jeggle's report has failed to live up to the high expectations that we had of it, amongst other things in the way it stresses that high standards of animal protection lead to reduced competitiveness. This risks making it impossible, in practice, to have a progressive policy in this area. We therefore chose to abstain in the final vote on this report today.
in writing. (SV) We believe that the implementation of a policy within the EU designed to ensure the protection and welfare of animals is most certainly one of the responsibilities of a union of fundamental values.
I therefore concur, in the main, with the report, and I am voting in favour of it overall. However, I do not support the ideas, put forward in the explanatory statement of the report, of creating an EU centre or laboratory for the protection and welfare of animals. It is for the Member States to ensure that they implement an animal protection policy in accordance with the general strategy for animal protection agreed at EU level.
Similarly, I do not support part of what is called for by paragraph 71 of the draft report, namely that dog, bull and cock fighting should be brought to an end at EU level by means of European legislation. In our opinion, it is the citizens of each Member State who should have the final and decisive say, via national elections or referendums, on whether they wish to prohibit the activities mentioned above within the territories of their own countries.
I voted for this Report, which contains many sensible suggestions for improving the welfare of animals. However, we must not only set high welfare standards, we must also enforce them. The enforcement of our existing laws on animal welfare is far too patchy. The Commission needs to challenge Member States to properly implement the law with improved inspection and the application of sanctions.
This own-initiative report falls down on two counts. The first concerns the condemnation - happily not adopted - of bullfighting, because this issue hardly justifies concern on the part of the EU. As compliance with the minimum standards required of an EU Member State is not in question, I do not feel that the Community institutions should be issuing opinions on the matter.
Furthermore, the attempt, via Community 'legislation', to impose on one Member State either the traditions and cultural values of another or the particular perspective of one of the Member States on traditions or cultural values foreign to it is, as much as anything, indicative of an arrogant and totally unacceptable attitude, and something we do not wish to see. This is irrespective of the opinion we may have of the traditions concerned.
Let the EU deal with matters that relate to the Community and let the Member States deal with what should naturally fall under their competence.
I voted for the report drafted by my excellent colleague Jan Christian Ehler on the follow-up to the report on competition in professional services. Nevertheless, I did abstain on some provisions relating to advertising in the absence of more precise information on the impact of the Communication on the professional and ethical quality of services and on their price.
I share the view that it is imperative to incorporate providers of professional services into our European internal market, but we must take account of the specific characteristics of these professions as regards the indispensable requirement to afford special protection to European consumers in a market that is rapidly becoming more and more international. Over and above these considerations, it seems absolutely crucial to ensure that providers of professional services receive greater recognition from the European political institutions and that they have their proper place in the construct of the social market economy in Europe.
The sole purpose of this report is to assess and promote reforms in the professional services sector by means of deregulation and the removal of all barriers to competition. This fulfils, in other words, the objectives of total deregulation and the strengthening of competition contained in the Kok report of November 2004 and included in the relaunch of the Lisbon Strategy in 2005.
It also forms part of the process of liberalising the services sector and of creating an internal market for services, as proposed in what is referred to as the Bolkestein Directive. In this context, the prevailing view is that the professions' self-regulation bodies are barriers to the free provision of services.
We agree that some of these services are of general interest and should be considered public 'goods' and that, accordingly, there need to be rules to ensure the quality of service and to protect end-users and consumers.
For this reason, the right of the Member States to regulate these activities at national level or to authorise self-regulation by professional bodies must not be undermined. The Member States must be entitled to draw up regulations based on traditional, geographical and demographic characteristics, or other special regulations, for example on advertising.
Liberal and intellectual professions are given that description for the reason that they are simply different from other service providers in many ways. Whilst we need to guide them, to help them contribute to the Lisbon objectives as much as they can and show respect for the Convention's fundamental principles, we should not overlook their individuality.
The Ehler report very much recognises this individuality, which is also why it can count on my backing. Where his report is concerned, Mr Ehler has gone about things the right way: by demanding that more structure be injected into the debate, so that clear questions can be matched by clear replies that are imbued with legal certainty. This is in the interest of the customers (entrepreneurs and consumers/clients), of competition and collegial relations within the professional group, as well as in the general interest.
in writing. - (FR) I voted in favour of the excellent report by my honourable colleague and friend, Mr Varela Suanzes-Carpegna, on economic and trade relations between the European Union and Mercosur. I am particularly grateful to him for having accepted the amendments relating to the place of small and medium-sized enterprises in the cooperation chapter of the proposed association agreement with Mercosur, to the related funding implications and to the role of the representative organisations of SMEs.
At a time when the negotiations at the World Trade Organization are deadlocked and the European Union is preparing to negotiate bilateral agreements, the report maps out the route to trade cooperation with that very important part of the American continent. If the association agreement could be finalised, it would create the world's largest interregional free-trade area and would present both parties with golden opportunities for trade and hence for economic growth while enhancing the international competitiveness of both markets.
in writing. - (FR) In spite of its denials, the European Union is engaging in more and more bilateral trade negotiations in order to lessen the fallout from the foreseeable failure of the Doha Round of multilateral negotiations. These negotiations, however, have the same flaws as the WTO talks: the concessions made by the European Union to its trading partners are far greater than the partners' concessions to the EU, and European agriculture is being sacrificed with no guarantee that foreign markets will be truly opened to European industrial products or services. Some of the Mercosur countries, in fact, already benefit from the European Union's generalised system of preferences, which gives them duty-free and quota-free access to the European market.
One wonders, moreover, what interest these future trading partners could have in such agreements, since the cost of failure to conclude an agreement would be minimal in relation to the present volume of trade between the two parties.
The main motive behind this agreement seems to be sheer vanity, the desire to gain the distinction of having created the world's first interregional free-trade area, which would soon be extended to the whole American continent. This is yet another example of Brussels' propensity for letting ideological objectives override all other considerations, particularly economic and social considerations.
in writing. (SV) The June List believes that when trade is freer, world prosperity is furthered. The concept of free trade, indeed, is based on the idea that the more parties there are to it, the better the results they will see.
This own-initiative report contains much that is worthwhile and that could give rise to increased prosperity. Unfortunately, as is so often the case in this Parliament, there are also extraneous and unhelpful wordings.
The report talks, for example, of the strategic external policy factors involved in an agreement, of aid and of giving Parliament more power in both trade and external policy matters.
It is unfortunate that the points I have just mentioned overshadow the positives that could be achieved. I have therefore voted against the report in today's vote.
The proposal to conclude an association agreement and to establish a free trade area between the EU and Mercosur forms part of the current crusade to open up the markets to global competition against the backdrop of the current deadlock at the WTO.
The report manages to spell out the EU's ambition for dominance in Latin America, specifically in the Mercosur countries, in spite of the Free Trade Area of the Americas (FTAA), whilst, remarkably, not undermining the FTAA. Contradictions? Surely not!
The majority in Parliament is seeking to bring all sectors into this free trade area, including what are known as the 'Singapore issues', namely investment, competition, public markets and trade facilitation. Furthermore, this majority lays claim to the EU being a model of integration for Latin America.
We feel that the liberalisation of the markets undermines the sovereignty of the people and of (some) States when it comes to managing their resources and choosing a path of development for their countries to follow. With the liberalisation of world trade, workers' salaries and rights have come under pressure, and most small and medium-sized farms and SMEs have been put at risk, with the interests of the large multinationals and the concentration of capital brought to the fore.
Hence our vote against.
in writing. (SV) Free trade is the most important agent of prosperity in the world, and the more countries that participate in it, the more the prosperity of those countries will grow. The incorporation of large parts of South America into a free trade area with the EU would therefore represent a big step towards prosperity and the elimination of poverty.
This own-initiative report therefore contains many worthwhile proposals that could lead to increased prosperity if they were implemented. As so often in this Parliament, however, the report also, unfortunately, contains a number of points, the aim of which is to further the development of the EU into a federal superpower and to increase Parliament's power at the expense of the Member States. The report talks, for example, of the strategic external policy factors involved in an agreement, of aid and of giving Parliament more power over both trade policy and external policy.
Despite the strong objections I have made, it is my judgment that it is better for this Interregional Association Agreement to be entered into than for it to be prevented.
In general I welcome this report, which promotes the relaunching and strengthening of the bi-regional strategic partnership with Mercosur. It aims to reinforce regional integration as a priority dimension of support for development in Latin America, recognising the principles of 'less than full reciprocity' and 'special and differential treatment' depending on the levels of development and sectoral competitiveness of the two regions. It also advocates gradual and reciprocal liberalisation of trade.
I feel, however, that there should be some caution in liberalising services (particularly public services). There should at all times be recognition of the specific needs of developing countries. If applied in a timely and gradual manner, liberalisation has the key to unlock commercial potential and stimulate economic growth to the satisfaction of both parties. But it is not an end in itself and should not be seen as a panacea for all the problems that our partners face.
The Varela Suanzes-Carpegna report reads like a wish list compiled by European mega-businesses and Mercosur's agri-businesses, who aim to establish, as quickly as possible, an EU/Mercosur free trade area. Neither compliance with human rights nor the effects on broad swathes of the population of both regions are treated as having any relevance whatever.
While the report does highlight the costs that would result from a failure to adopt the agreement, it devotes not a single word to the social costs that an EU/Mercosur free trade area would bring with it, for the free trade agreements reached over the past decades show with terrible clarity that the liberalisation of trading relationships laid down in them does nothing to help increase prosperity. It is small-scale producers that are among the first to lose out as a result of free trade agreements, which facilitate access to the European market only for a few agricultural industry products.
Where public procurement, services and investment rules are concerned, the EU is going on the offensive and demanding such things as equal access to Mercosur government tenders in the fields of water, transport and energy.
It is clear that the EU has no desire to put issues of human rights and democracy at the heart of the trade agreements with Latin America; instead, it gives priority to free trade for businesses, as a result of which the poorer sectors of the population will lose out even more.
Instead of a new round of negotiations towards the conclusion of the EU/Mercosur agreement, the EU should be beginning an inquiry into the social and economic consequences of liberalisation measures in Latin America.
History has taught us that trade is an effective way of fostering positive relations between nations and boosting economic development This alone would be a good reason for us to seek to conclude an agreement with Mercosur, as I have advocated in both public speeches and political initiatives with the Commission. There are further factors, for example historical and cultural ties, which make our commitment in this area all the more justified. We refer specifically to Brazil and to the thriving Portuguese community in Venezuela.
The recent accession of Venezuela gives the agreement a further external policy dimension, as this is not only an oil-producing country but also a country to which the EU needs to pay special attention.
This agreement offers tremendous potential for progress and economic development, and for this reason, highlighting an issue that I have followed closely, I share the rapporteur's desire to call on the Commission to channel its efforts into making this enormous economic area viable.
The claim is that the Commission wants there to be a balanced approach in dealing with ethanol-producing countries. In the two concrete cases that I am aware of, Mallow and Carlow sugar plants in Ireland, this balance is not apparent.
Because the Irish Government did not do due diligence in its negotiations with the Commission for the compensation package as part of the closure of Mallow and Carlow under temporary sugar restructuring rules, we now find that the Commission is inflexible about turning these factories into ethanol-producing plants. In fact, despite repeated appeals to Commissioner Fischer Boel to allow the ruling to be reconsidered and allow ethanol to be produced in these factories using the sugar beet immediately available, I have been assured that the plants will be completely dismantled.
in writing. (SV) We have voted against this resolution since it is designed to restrict access to the internal market for third countries and in various ways to make it more difficult for them to gain such access, and since it is designed to introduce various new forms of aid for EU farmers within the sector in question.
We believe that the market in general must be opened up for agricultural produce, which also includes soft fruits and cherries intended for processing.
In fact, it is scandalous that the Committee on Agriculture and Rural Development should, quite out of the blue, submit to us here in the European Parliament a motion for a resolution such as this, which talks of excessive imports of soft fruits from third countries and seeks, amongst other things, to introduce the following:
qualified market access,
support mechanisms for producer groups,
special safeguard clauses for entry prices, and
financial support to take old soft fruit and cherry plantations out of production in the event of prolonged supply surpluses.
We are absolutely opposed to proposals of this nature by this Parliament.
in writing. (SV) I am voting against both of these reports because Mrs Kósáne Kovács' report will most likely stress that it is the job of the EU to decide on and implement a common foreign and security policy. I believe that what resources there are should be spent on existing bodies such as the Council of Europe, the OSCE and the European Court of Human Rights, rather than on competing with these institutions.